  Case 1:21-mj-00124-RMM Document 1 Filed 01/19/21 Page 1 of 1




MELODY STEELE-SMITH



           Defendant(s)




Code Section                                              Offense Description

18 USC 1752(a) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority
40 USC 5104(e)(2) Violent Entry and Disorderly Conduct on Capitol Grounds




                                                                          Complainant’s signature

                                                                      Jonathan Fugitt, Agent
                                                                          Printed name and title




    01/19/2021
                                                                            Judge’s signature

       Washington D.C.                                          _                                     _
                                                                          Printed name and title
